Citation Nr: 1228469	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for refractive error and hyperopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to June 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In pertinent part, in that decision, the RO denied the Veteran's petition to reopen his previously denied claim of service connection for refractive error and hyperopia, finding that no new and material evidence had been submitted.

The Board subsequently reopened the Veteran's claim and remanded the case on its merits in May 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice, provide the Veteran with an ophthalmological examination, and then re-adjudicate the claim on its merits.  The AOJ provided the required notice via a letter in July 2009, and scheduled the Veteran for a VA examination, which was conducted in October 2009.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2012, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in January 2009.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran does not refractive error or hyperopia that is related to his military service.


CONCLUSION OF LAW

The Veteran does not have refractive error or hyperopia that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a January 2004 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board finds that the January 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2004 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment the Veteran has obtained from both private and VA treatment providers.  VA has further attempted to obtain records of the Veteran's application for benefits from the Social Security Administration (SSA) but was notified in August 2011 that no such records were available.  The Veteran was notified in February 2012 of the unavailability of his SSA records.  The Veteran also underwent VA examination in October 2009, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on ophthalmological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran has submitted written argument and has testified before the undersigned Veterans Law Judge.  The Veteran has not alleged that there are any outstanding records relevant to the claim on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran contends that he has refractive error and hyperopia that are related to his time in service.  In particular, the Veteran contends that his current vision disorders are etiologically linked to the radiofrequency radiation he was exposed to when, for two weeks, he operated radio machinery emitting high frequency radio waves.  The Veteran contends that the sudden worsening of vision he experienced following that two-week experience is evidence of a causal relationship.

Relevant evidence of record consists of the Veteran's service treatment records, as well as records of his post-service treatment from both private and VA treatment providers.  The Veteran has also submitted multiple written statements in support of his claim, including articles concerning exposure to radiofrequency radiation, and has testified before the undersigned Veterans Law Judge at a hearing in January 2009.  

Review of the Veteran's service treatment records reflects that he was found at his February 1966 pre-induction medical examination to have normal distant vision of 20/20 in both eyes.  Similar findings were recorded at medical examinations conducted in August 1966 and December 1966.  The Veteran was treated in December 1967 by an optometrist, who found him to have worsened near vision of 20/70 bilaterally.  At that time, the Veteran was noted to be "very unstable in his ability to accommodate correctly."  He was diagnosed with hyperopia and prescribed glasses.  He was not seen for follow-up testing, although he noted at his separation report of medical history in June 1968 that he wore glasses and had experienced eye trouble in service.  At the medical examination conducted at that time, he was found to have uncorrected 20/20 vision bilaterally.  

Review of post-service treatment records reflects that the Veteran was seen on several occasions by private eye examiners.  He was found on multiple occasions, including at August 2001 and October 2003 private examinations, to have bilateral hyperopic astigmatism and presbyopia.  Similarly, at a June 2004 VA optometry examination, the Veteran was found to have corrected vision of 20/20-2 on the right and 20/25+1 on the left.  He was diagnosed at that time with refractive error and presbyopia. 

The Veteran underwent VA examination in October 2009.  At that time, the examiner thoroughly reviewed the Veteran's claims file, including his in-service treatment for hyperopia and the private physician's opinion submitted in January 2009.  Ophthalmic examination at the time revealed refractive error in the form of bilateral compound hyperopic astigmatism and presbyopia, with best corrected distant visual acuity of 20/25-2 in the right and 20/25+1 in the left.  The examiner also noted that the Veteran had been found to have diabetic retinopathy at a prior evaluation.  (The Board notes in that connection that the Veteran is in receipt of service connection for diabetic retinopathy.)  The examiner noted that radiation is known to cause cataracts and retinopathy but noted that the Veteran did not develop cataracts or retinopathy as an immediate result of his claimed exposure to radiofrequency radiation.  Rather, the examiner opined that the Veteran's hyperopia was a congenital defect that was latent in the Veteran until it manifested, coincidentally around the time he was working with the radio broadcast tower.  The examiner opined that many children are born with hyperopia, which is often compensated for by flexible lenses and "muscles of accommodation."  However, the examiner found, the Veteran's hyperopia had been too severe to accommodate, at which time it manifested in the Veteran's complaints of a sudden decrease in visual acuity and blurred vision.  This finding is supported by the in-service optometrist's note that the Veteran was "very unstable in his ability to accommodate correctly."  This hyperopia, the examiner concluded, "would have become manifest at age 20 whether or not he was exposed to radiation and whether or not he was in the military."

The Veteran has submitted multiple written statements to VA in support of his claim, as well as a private medical opinion dated in January 2009, and testified before the undersigned Veterans Law Judge at a hearing in January 2009.  At that hearing, the Veteran reiterated his belief that he currently experiences refractive error and hyperopia that were caused by radiofrequency radiation to which he was exposed while driving in close proximity to a broadcast tower for a period of two weeks in service.  The Veteran contends that that exposure led to a sudden decompensation of his visual acuity in service and that the problem has persisted to the present.  To bolster his claim, the Veteran has submitted multiple articles concerning the possible health effects of radiofrequency radiation exposure. In addition, in the private medical opinion dated in January 2009, the physician indicated that the Veteran's "current vision problems are due to ... his service time electromagnetic radiation."  In so finding, the physician noted that the Veteran was not found to have vision problems when he entered service, and that electromagnetic, or radiofrequency, radiation, is "known to cause lens and vision abnormalities" at high frequencies.  The examiner further suggested that the Veteran undergo a "full ophthalmological workup" to determine whether the Veteran does in fact experience vision problems secondary to this exposure. 

Upon review of the record, the Board finds that service connection is not warranted for the Veteran's refractive error and hyperopia.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, astigmatism, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Thus, even if the medical evidence demonstrated that the Veteran currently has refractive error, presbyopia, or astigmatism, such disorders are not to be service connected without evidence of a superimposed disease or injury.  

In this case, having reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's refractive error and hyperopia have been caused by any specific event such as an in-service injury or exposure to radiofrequency radiation.  In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current refractive error and hyperopia and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the October 2009 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the private physician in January 2009.  Importantly, although the private physician stated that exposure to radiofrequency radiation "is known to cause lens and vision abnormalities," he then explained that he was unable to render a definitive opinion as to the issue, stating instead that the Veteran requires a "full ophthalmological workup to rule in or out ... lens damage secondary" to exposure to radiofrequency radiation.  In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the January 2009 private physician indicated in his findings that he was unable to rule in or rule out lens damage secondary to the Veteran's claimed exposure to radiofrequency radiation, the Board finds that the January 2009 private medical opinion does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "can" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  

In this case, the strongest evidence in favor of the Veteran's claim is the January 2009 private physician's statement.  However, this opinion is unsupported by a rationale that takes physical examination of the Veteran into account, and it is limited by the examiner's own admission that he is unable to rule in or rule out an actual diagnosis of refractive error or hyperopia secondary to exposure to radiofrequency radiation.  The Board finds that this evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiner's ophthalmological expertise and current medical knowledge-that the Veteran's current refractive error and hyperopia are not linked to service, to include his claimed exposure to radiofrequency radiation.  Indeed, no lens damage was diagnosed.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned opinion offered by the VA examiner in October 2009, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The October 2009 VA examiner, by contrast, provided a report that fully considered the Veteran's history and assertions, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's opinion in making its determination.  As discussed above, the October 2009 VA examination specifically addressed causation, clearly indicating that the Veteran's current hyperopic astigmatism and presbyopia are not related to service, including to his claimed in-service exposure to radiofrequency radiation.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the October 2009 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his current vision problems resulted from in-service exposure to radiofrequency radiation.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex medical question such as this.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his current condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Additionally, the Veteran is not competent to say that decreased visual acuity is due to anything other than refractive error.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence is against a finding of any superimposed disease or injury.  Notably, a VA examiner specifically stated that objective findings of presbyopia and refractive error were not related to exposure to radiofrequency radiation in service.  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner, who explained the medical reasons why the Veteran's theory is not supported.  Thus, the Veteran's own assertions as to the etiology of his current refractive error and hyperopia have little probative value.

The Veteran does have current complaints, identified as bilateral compound hyperopic astigmatism and presbyopia.  However, as discussed above, the evidence simply does not support a finding of any in-service injury or event etiologically related to any of the current disabilities.  Refractive error, which he had during service, is not a disability for which service connection may be granted under current VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9. Service connection for refractive error and hyperopia therefore is not warranted, and the claim is denied.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for refractive error and hyperopia.  The Veteran's claimed refractive error and hyperopia must be denied.


ORDER

Entitlement to service connection for refractive error and hyperopia is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


